Exhibit 32.2 CERTIFICATION OF PERIODIC REPORT I, Joseph O. Evans, Chief Financial Officer of Chaparral Energy Inc. (the “Company”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that, to the best of my knowledge: the Quarterly Report on Form 10-Q of the Company for the year ended March31, 2016 (the “Report”) fully complies with the requirements of Section13 (a)or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company.
